Citation Nr: 0203095	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  99-14 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for tendonitis of the 
right shoulder, currently evaluated as 10 percent disabling.

2.  Entitlement to a temporary total rating due to treatment 
for a service-connected disability requiring convalescence 
under 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1989 to 
October 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the benefits sought.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.  

2.  The veteran's right shoulder tendonitis is characterized 
by minimal tenderness over the biceps tendon and mild 
tenderness over the greater tuberosity.  Prior to his post-
service injury, range of motion studies of the right shoulder 
consistently demonstrated full range of motion.  

3.  The veteran's recurrent dislocations and multi-
directional instability of the right shoulder resulted from a 
post-service motorcycle accident.  

4.  The veteran's period of convalescence was not required 
for treatment related to a service-connected disability.  

5.  A good cause showing, such as a complex medical issue 
involved in the appeal, has not be made to warrant 
procurement of an independent medical expert opinion.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right shoulder tendonitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5024, 5201 (2001).  

2.  The criteria for a temporary total rating for a period of 
convalescence for a service-connected disability have not 
been met.  38 U.S.C.A. §§ 5103A, 5107 (West Supp. 2001); 
38 C.F.R. § 4.30 (2001).

3.  The request for an independent medical expert opinion is 
denied.  38 C.F.R. § 20.902 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126) (West Supp. 2001).  Among other things, 
this law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  

The Board finds that all relevant evidence has been obtained 
by the RO on the issues addressed in this decision, and the 
veteran has not identified any outstanding evidence that 
might aid his claim.  Furthermore, he was afforded the 
appropriate VA examinations, including the necessary medical 
opinion.  Hence, the Board concludes that VA's duties set 
forth in the VCAA have been substantially complied with, and 
no useful purpose would be served by returning this case to 
the RO for additional consideration of the new law.  

I.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2001).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2001).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  After 
careful consideration of the evidence, any reasonable doubt 
remaining should be resolved in favor of the veteran.  
38 C.F.R. §§ 3.102, 4.3 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2001).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).  
(d)	Excess fatigability.  
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly.  
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2001).

Codes that provide a rating solely on the basis of loss of 
range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Service medical records show that the veteran fell from a 
telephone pole in March 1989.  An X-ray at that time was 
negative.  In May 1989, he was struck with a sledge hammer on 
the right shoulder and sustained a contusion.  Again, an X-
ray was negative.  Upon VA examination in May 1990, he 
complained of continued shoulder pain with strenuous 
activity.  Clinical evaluation of the right shoulder revealed 
complaints of pain in the teres minor with arm abduction to 
180 degrees.  An X-ray was normal.  The diagnosis was 
tendonitis of the right shoulder due to trauma in service.  
In a November 1990 rating decision, the RO granted service 
connection for tendonitis of the right shoulder and assigned 
a 10 percent disability rating under Diagnostic Codes (DC) 
5299-5203.  

DC 5203 pertains to "impairment of the clavicle or 
scapula."  A 10 percent rating is warranted for malunion of 
the clavicle or scapula, or for nonunion of the clavicle or 
scapula without loose movement.  A 20 percent rating is 
warranted for nonunion of the clavicle or scapula with loose 
movement or for dislocation of the clavicle or scapula.  
38 C.F.R. § 4.71a, DC 5203 (2001).  This is not the most 
appropriate diagnostic code for evaluation because the 
original disability did not involve a fracture with malunion 
or non-union of the clavicle or scapula, and did not involve 
dislocation of the clavicle or scapula.  
The Board finds that the veteran's disability should be rated 
under DC's 5003-5024 which pertain to degenerative arthritis 
and tenosynovitis.  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, but with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups a 10 percent rating is 
assigned; or with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations a 20 percent rating 
is assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024 
(2001).  

Limitation of motion of the arm is addressed in DC 5201.  
Limitation of motion of the major arm at the shoulder level 
is assigned a 20 percent disability rating.  Limitation of 
motion of the major arm to midway between the side and 
shoulder level is assigned a 30 percent disability rating.  
To warrant a 40 percent disability rating, the limitation of 
motion of the major arm must be to 25 degrees from the side.  
38 C.F.R. § 4.71a, DC 5201 (2001).  Standard range of motion 
of the shoulder is 180 degrees flexion and abduction, and 90 
degrees internal and external rotation.  38 C.F.R. § 4.71, 
Plate I (2001).  

Upon VA examination in February 1993, clinical evaluation of 
the right shoulder revealed slight tenderness on the 
posterior side of the shoulder in the deltoid muscle down by 
the axilla area.  He had full range of motion without 
complaints.  There was no swelling.  An X-ray was negative.  
The diagnosis was tendonitis of the right shoulder.  EMG 
studies in March 1993 did not show any evidence of low motor 
neuron disease or pathology.  

Private medical records from the Via Christi Regional Medical 
Center dated in March 1997 show that the veteran was involved 
in a motorcycle accident and he injured his right shoulder.  
He had severe pain in the right shoulder and he was holding 
it to his side.  He also had complaints of numbness in the 
tips of his fingers.  The diagnosis was closed right 
posterior shoulder dislocation.  He underwent a closed 
reduction which relieved his pain immediately.  His numbness 
to the fingers also resolved with the exception of the index 
finger.  

Postoperatively, the veteran complained of an unstable 
anterior shoulder with recurrent dislocations.  In a 
September 1997 follow-up report, it was reported that the 
veteran complained of right shoulder pain since his 
motorcycle accident in March 1997.  In the past three weeks, 
his right shoulder had dislocated six times.  Clinical 
evaluation revealed that he subluxed with any internal 
rotation.  There were no neurologic deficits.  Surgery was 
recommended.  He was advised that one of the risks of the 
surgery was potential neurovascular compromise.  In May 1998, 
he underwent an anterior shoulder reconstruction at the 
Kansas Surgery and Recovery Center.  

In December 1998, the veteran filed a claim for an increased 
rating for his service-connected right shoulder tendonitis.  
Upon VA examination in January 1999, the veteran complained 
of pain and instability in the right shoulder.  He was afraid 
to move his arm because he feared that it would sublux with 
any outstretched or exaggerated motion.  Clinical evaluation 
revealed that he was able to raise his right arm froward from 
0 degrees to 170 degrees.  He also demonstrated side motion 
from 0 degrees to 170 degrees but with much effort.  He 
complained of anterior acromioclavicular joint pain upon 
movement.  X-rays showed no significant abnormalities.  The 
diagnoses were:  postoperative repair of dislocation of the 
right shoulder secondary to motorcycle accident; and 
postoperative repair of subluxation of the right shoulder 
with residual instability.  

VA clinical records dated from February 1999 to August 2000 
show that the veteran continued to be seen for complaints of 
right shoulder instability.  His job required lifting 30-40 
pounds which caused significant discomfort.  He was involved 
in physical therapy.  Examination in March 1999 revealed full 
flexion and abduction to approximately 120 degrees.  He 
demonstrated good strength throughout the extremity and 
rotator cuff.  He had positive apprehension when the arm was 
abducted and externally rotated.  The assessment was multi-
directional instability of the right shoulder.  He was 
advised to continue with physical therapy, but it was deemed 
doubtful that he would be able to continue in his present 
job.  In July 2000, he was advised to undergo a right 
shoulder arthroscopy with possible thermal capsulorrhaphy.  
He then continued with physical therapy.

At a personal hearing before a hearing officer at the RO in 
September 1999, the veteran testified that he initially 
injured his right shoulder in service.  Subsequently, he 
dislocated the shoulder in a motorcycle accident in March 
1997.  He was unable to recall the last time he sought 
treatment for his right shoulder prior to the accident, and 
he was not aware of any evidence that his current right 
shoulder problems were related to the injury in service.  

In May 2001, the veteran was seen for follow-up of his 
shoulder stabilization procedure.  He continued to have 
shoulder aches and pain, and he was unable to do the things 
he wanted to do.  He was not able to rehabilitate because of 
the pain and he had not completed a full rehabilitation 
program.  He suggested that the tendonitis was responsible 
for this and he inquired if the two were related.  He was 
advised that his multiple surgeries and continued problems 
made it difficult to determine whether his service-connected 
tendonitis led to his inability to rehabilitate.  However, 
examination at that time showed no signs of tendonitis.  
There was minimal tenderness to palpation of the biceps 
tendon, and negative speed and Yergason's tests.  There was 
some mild tenderness to palpation over the greater 
tuberosity.  

The record clearly establishes that the veteran sustained a 
severe post-service injury to his right shoulder as a result 
of a motorcycle accident that resulted in instability of the 
shoulder joint and significant pain and limitation of motion.  
However, it has not been demonstrated that these increased 
symptoms may be attributed to his service-connected 
tendonitis.  Upon clinical evaluation in May 2001, there were 
no signs of tendonitis.  Additionally, upon VA examination in 
February 1993 prior to the accident, the veteran's right 
shoulder exhibited only slight tenderness on the posterior 
side of the shoulder in the deltoid muscle down by the axilla 
area, and full range of motion without other complaints.  The 
record does not show any evidence of instability of the 
shoulder prior to his accident, and it is not shown that the 
instability was caused by the service-connected tendonitis.  
In fact, it has been clearly shown to be attributable to the 
subsequent injury.  In an October 4, 2001 statement, the 
veteran's companion, a licensed practical nurse, questioned 
the assessment of the VA physician in May 2001; however, she 
offered no clinical or opinion evidence of her own and she 
did not discuss the veteran's motorcycle accident and 
subsequent surgeries.  

Consequently, the Board finds that the record does not 
support the grant of an increased rating for the service-
connected right shoulder tendonitis.  The preponderance of 
the evidence is against the claim and it is therefore denied.  

The Board also finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  Specifically, the evidence of 
record does not establish that the veteran's service-
connected disability alone (i.e., the tendonitis of the right 
shoulder) has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such evidence, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

II.  Temporary Total Rating

According to the applicable regulation, a 100 percent 
evaluation is assigned, effective the date of hospital 
admission and continuing for one, two, or three months from 
the first day of the month following hospital discharge, when 
medical evidence shows that treatment of a service-connected 
disability resulted in:  (1) Surgery necessitating at least 
one month of convalescence; or (2) Surgery with severe 
postoperative residuals, such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one or more major joints, a body cast, the 
necessity of home confinement, or the necessity of crutches 
or a wheel chair; or (3) Immobilization by cast, though no 
surgery, of one or more major joints.  38 C.F.R. § 4.30(a).  
Extensions of 1, 2, or 3 months beyond the initial 3 months 
may be made under sections (1), (2), or (3), cited above.  
Extensions of 1 or more months up to 6 months beyond the 
initial 6-month period may be made under paragraphs (2) and 
(3).  38 C.F.R. § 4.30(b) (2001) (emphasis added). 

The record establishes that the veteran underwent several 
operative procedures on his right shoulder which required 
periods of convalescence.  However, all of the surgeries were 
related to the veteran's right shoulder instability which 
resulted from his motorcycle accident, and were not related 
to treatment of his service-connected tendonitis.  The 
veteran has asserted, in written statements and in his 
personal hearing testimony in September 1999, that his 
service-connected tendonitis may be related to his inability 
to rehabilitate his shoulder properly; however, clinical 
evaluation in May 2001 did not show any signs of tendonitis.  
Since the convalescence was not necessitated by treatment for 
a service-connected disability, a temporary total may not be 
granted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law is dispositive, the claim should be denied on 
the basis of the absence of legal merit).  

III.  Request for Independent Medical Opinion

In her March 2002 Informal Brief, the veteran's 
representative asserted that the Board should obtain a 
medical opinion about the causal relationship between the 
veteran's service-connected tendonitis and the subsequent 
dislocations.  The veteran's companion filed a complaint 
related to the VA physician's refusal to provide the veteran 
with a written opinion on the subject.  

The record indicates that in May 2001, the VA physician 
considered the question of whether there was a causal 
relationship between the veteran's service-connected 
tendonitis and the subsequent dislocations, as well as his 
difficulty in fully rehabilitating the shoulder.  The 
physician noted that it would be a difficult to sort out this 
type of relationship.  However, he clearly indicated that the 
veteran did not have any current clinical signs related to 
his tendonitis.  The Board has found this statement to be 
sufficient upon which to address the issues before it, and it 
has satisfied the duty to assist required by the VCAA.  

To the extent that the representative is requesting an 
independent medical opinion, it is noted that pursuant to 
38 C.F.R. § 20.901(d) (2001), the decision to seek an opinion 
of an independent medical examiner is solely within the 
judgment of the Board.  This case is not deemed to present a 
question involving medical complexity or controversy.  The 
representative is free to secure an opinion from any 
institution she chooses on her own, but cannot demand the 
same from VA.  As such, the VA has not denied the veteran due 
process of law and has not ignored its duty to assist him in 
the development of his claim.


ORDER

Entitlement to an increased rating for tendonitis of the 
right shoulder is denied.

Entitlement to a temporary total rating due to treatment for 
a service-connected disability requiring convalescence under 
38 C.F.R. § 4.30 is denied.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

